                 Case 4:20-cv-00094-BMM-JTJ Document 1 Filed 10/12/20 Page 1 of 6



 1   Timothy M. Bechtold
     BECHTOLD LAW FIRM, PLLC
 2
     317 East Spruce Street
 3   P.O. Box 7051
 4   Missoula, MT 59807-7051
     406-721-1435
 5
     tim@bechtoldlaw.net
 6
 7   Attorney for Plaintiffs
 8
 9                             IN THE UNITED STATES DISTRICT COURT
10                                 FOR THE DISTRICT OF MONTANA
                                       GREAT FALLS DIVISION
11
12   EMERALD TUCKER, Personal                )
13   Representative of the Estate of Anthony )
     Sanchez,                                )
14                                                                   CV-20-94-GF-BMM-JTJ
                                             ) COMPLAINT
15               Plaintiff,                  )
16     vs.                                   )
                                             )
17
     UNITED STATES OF AMERICA,               )
18                                           )
19              Defendant.                   )
                                             )
20
21
22   Plaintiff alleges as follows:
23
     1.          Plaintiff Emerald Tucker is an enrolled tribal member on the Fort Belknap
24
25               Indian Reservation, a citizen of the State of Montana, and a resident of
26
                 Blaine County, Montana. She is the Personal Representative of the Estate of
27
28




     COMPLAINT                                                                   PAGE 1 OF 6
                 Case 4:20-cv-00094-BMM-JTJ Document 1 Filed 10/12/20 Page 2 of 6



 1               Anthony Sanchez, her deceased brother.
 2
     2.          This Court has jurisdiction over this cause of action pursuant to the Federal
 3
 4               Tort Claims Act, 28 U.S.C. 2671, et seq., because the claim arises from
 5
                 conduct of federal government agents and Plaintiff has exhausted
 6
 7               administrative remedies.
 8
     3.          This Court has exclusive jurisdiction over tort claims brought against the
 9
10               United States pursuant to 28 U.S.C. § 1346(b).
11
     4.          Emerald Tucker filed Federal Tort Claim Act claims on February 24, 2020,
12
13               and the Department of Interior denied the claims on September 24, 2020,
14
                 therefore Plaintiff’s claims are now ripe for adjudication.
15
16   5.          Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(e) and 1402(b)
17
                 and LR 1.2 because the incidents giving rise to this lawsuit occurred in
18
19               Blaine County, Montana.
20
     6.          In or about May of 2019, Billy Running Fisher and an Eagle Child Services
21
22               crew discovered Mr. Sanchez in an unconscious state at the Powwow
23
                 Grounds on the Fort Belknap Indian Reservation.
24
25   7.          Mr. Running Fisher and the crew discovered a hypodermic needle broken
26
                 off in Mr. Sanchez’s back.
27
28




     COMPLAINT                                                                   PAGE 2 OF 6
                 Case 4:20-cv-00094-BMM-JTJ Document 1 Filed 10/12/20 Page 3 of 6



 1   8.          Mr. Running Fisher and the crew took Mr. Sanchez to the Indian Health
 2
                 Services emergency department, where the needle was removed and Mr.
 3
 4               Sanchez was revived.
 5
     9.          It was obvious to Mr. Running Fisher that Mr. Sanchez had been assaulted.
 6
 7   10.         On or about May 29, 2019, Mr. Sanchez was assaulted and beaten by Lex
 8
                 Helgeson, a BIA police officer on the Fort Belknap Indian Reservation.
 9
10   11.         Officer Helgeson was on duty and in full uniform while assaulting Mr.
11
                 Sanchez.
12
13   12.         On information and belief, while assaulting Mr. Sanchez, Officer Helgeson
14
                 informed Mr. Sanchez that the reason he was assaulting Mr. Sanchez was
15
16               because Officer Helgeson believed Mr. Sanchez had communicated with a
17
                 particular female and that Officer Helgeson did not want Mr. Sanchez to
18
19               communicate with this particular female.
20
     13.         On information and belief, after the assault, Officer Helgeson placed Mr.
21
22               Sanchez – who was in a semi-conscious state – in the back of Officer
23
                 Helgeson’s law enforcement truck and dumped Mr. Sanchez in the Milk
24
25               River at the border of the Indian Reservation.
26
     14.         Mr. Sanchez eventually regained consciousness and stumbled up from the
27
28




     COMPLAINT                                                                  PAGE 3 OF 6
                 Case 4:20-cv-00094-BMM-JTJ Document 1 Filed 10/12/20 Page 4 of 6



 1               riverbank, described what had happened to him to another individual, and
 2
                 walked to his place of residence on the reservation.
 3
 4   15.         After he reached his residence, Anthony Sanchez hung himself and died.
 5
     16.         This suit seeks money damages as compensation for the injuries and
 6
 7               damages incurred by Anthony Sanchez that were caused by the negligent
 8
                 and wrongful acts and omissions of Defendant’s agents, employees of the
 9
10               United States Government acting under color of law within the scope of
11
                 their office and employment, under circumstances where the United
12
13               States, if a private person, would be liable to Mr. Sanchez in accordance
14
                 with the laws of the State of Montana.
15
16   17.         The United State is liable for the actions and conduct of its agents as
17
                 alleged in this Complaint, as they were acting within the course and scope
18
19               of their employment as officers for the Bureau of Indian Affairs.
20
     18.         While acting under the color of state law, agents of Defendant subjected
21
22               Mr. Sanchez to deprivation of rights, privileges, or immunities secured by
23
                 the United States Constitution, namely that Defendant’s agents assaulted
24
25               Mr. Sanchez and deprived him of his due process under law in violation of
26
                 the Fourth and Fourteenth Amendments.
27
28




     COMPLAINT                                                                    PAGE 4 OF 6
                 Case 4:20-cv-00094-BMM-JTJ Document 1 Filed 10/12/20 Page 5 of 6



 1   19.         Defendant’s agents acted with deliberate indifference to the substantial
 2
                 risk of serious harm to Mr. Sanchez.
 3
 4   20.         Defendant’s agents’ conduct shocks the conscience and offends the
 5
                 community’s sense of fair play and decency, and resulted in harm to Mr.
 6
 7               Sanchez.
 8
     21.         At all times pertinent, Defendant was subject to a duty of care under law to
 9
10               protect Mr. Sanchez’s constitutional, statutory, and common law rights.
11
     22.         Defendant’s agents breached the applicable standards of care, including
12
13               negligent violation of Mr. Sanchez’s constitutional, statutory, and common
14
                 law rights, and negligent performance of official duties.
15
16   23.         Defendant’s agents’ conduct caused damage to Mr. Sanchez.
17
18
19   WHEREFORE, Plaintiff demands judgment against the Defendant as follows:
20
                 1.    For judgment in such amounts as shall be proven at the time of trial.
21
22               2.    For an award of attorney's fees and costs as provided by any
23
                       applicable provision of law.
24
25               3.    For such other and further relief as the Court deems just and
26
                       equitable.
27
28




     COMPLAINT                                                                  PAGE 5 OF 6
                 Case 4:20-cv-00094-BMM-JTJ Document 1 Filed 10/12/20 Page 6 of 6



 1   DATED this 12th day of October, 2020.
 2
                                                         /s/ Timothy M. Bechtold
 3                                                       BECHTOLD LAW FIRM, PLLC
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     COMPLAINT                                                            PAGE 6 OF 6
